      Case 5:16-cv-00287-LC-GRJ Document 77 Filed 09/14/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

MARTINEZ LUIS ALBERTO,

      Plaintiff,
v.                                                CASE NO. 5:16-cv-287-LC-GRJ

SEC’Y, WASH. DEP’T
OF CORR., et al.,

     Defendant.
______________________/
                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated July 13, 2020. ECF No. 75. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). I have made a de

novo determination of the timely filed objections. ECF No. 76.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined that the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation, ECF No. 75, is

adopted and incorporated by reference in this Order.
       Case 5:16-cv-00287-LC-GRJ Document 77 Filed 09/14/20 Page 2 of 2




       2.     Defendant’s Motion for Summary Judgment, ECF No. 72, is

GRANTED.

       3.     The CLERK is directed to enter judgment in favor of Defendants and

close the file.

       DONE AND ORDERED this 14th day of September, 2020.


                            s/L.A. Collier
                          LACEY A. COLLIER
                          SENIOR UNITED STATES DISTRICT JUDGE




                                        2
